DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09 August 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  References that have not been provided in either the instant application or either parent applications have not been considered. 
	Due to the large volume of material presented in the IDS of 09 August 2019 (including numerous duplicate entries and the entire filed history of several US patent applications without making reference to how they are relevant or related), Applicant’s IDSs have received only a cursory consideration wherein U.S. patent literation was crossed with a text search and all other references received only a quick glance. 
Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).
	The purpose of this comment is to document on the record that the disclosed prior art has only received a cursory consideration. Should this level of consideration be acceptable to the Applicant, no further action is needed. However, should Applicant desire a more thorough consideration of the disclosed prior art, Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS. If Applicants indicate that all the submitted 

Claim Objections
Claims 22, 34, 35, 41, 42 are objected to because of the following informalities:  the use of the term “about” in claims 22, 34, 35, 41, 42 is not limited by the specification and therefore the term “about” should be removed.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-5, 7, 10, 12-14, 16-18, 20-21, 25, 28-32, 36, 340, 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes Frank et al. (US10,234,596 herein after “Frank”) and Hebeisen (US20200063490 herein after “Hebeisen”); and Smith et al. (“Measuring Cloud Cover and Brightness Temperature with a Ground-Based Thermal Infrared Camera”)
	Frank teaches sunlight intensity or cloud detection using two IR thermopile detectors for detecting sky temperatures and determining cloud cover based on the measurements.  Frank fails to teach, suggest, or make obvious the use of ambient temperature and, further, teaches that an advantage of ir thermometers is not requiring the use of separate measuring of ambient temperature.  Therefore a person having ordinary skill in the art would not be motivated to include an ambient temperature sensor nor use the data regarding the ambient temperature when determining cloud cover/cloud condition. 
	 Hebeisen teaches a control system to determine sky condition (i.e. tracking clouds to control building systems including lighting, HVAC, window coverings, etc.).  Hebeisen uses cameras and camera images to determine a sky condition and an impact of the sky condition.  There is no teaching to determine a sky condition/cloud condition using an IR sensor configured to measure temperature and an ambient temperature sensor configured to measure an ambient temperature.  
	Smith uses an ir sensor (camera) to determine cloud cover using measured sky temperatures from an IR sensor and zenith angles extending to ~80°.  Smith fails to teach, suggest, or make obvious a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claims 22, 34, 35, 41, and 42.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	1/27/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861